Title: General Orders, 16 April 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Thursday April 16th 1778.
Friburgh—Fitzwilliam. Fitzgerald.


The Commander in Chief directs that only one Sutler be allowed to each Brigade, who shall have one Sutling Booth within the limits of the Brigade (and shall sell liquor at no other) where he shall sell his liquor at the following prices to the officers and men of the Brigade to which he belongs and on no Pretence to any other under penalty of having his whole stock seized and being rendered incapable of ever serving as sutler in the Army again—Whiskey, Peach Brandy Apple-Brandy, Cordials of all kinds and any other home-made spirits at 15/ pr gallon—pr quart 4/ pr pint 2/ pr half pint 1/3—West India spirit pr quart full proof 15/—a bowl of toddy containing half a pint of spirit 7/6—no persons whatever besides such licensed sutlers or Commissaries sent by particular States shall sell liquors of any kind in Camp or within seven miles of Camp under penalty of having their whole stock seized without payment for the use of the Army—except that the Quarter-Master General is authorized to allow one or more houses of Entertainment to accommodate Travelers and Strangers who must necessarily be in the Vicinity of the Camp—The persons receiving their license for that purpose, giving sufficient security not to vend their liquors to any person belonging to the Army. The Brigadiers and Officers commanding Brigades are to report to the Adjutant General the names of the sutlers of their respective Brigades and when any change happens they are to report it accordingly.
A ration for the future shall consist of a pound and an half of flour or bread, one pound of beef or fish or three quarters of a pound of Pork and one gill of whiskey or spirits—or a pound and an half of flour or bread, half a pound of pork or bacon, half a pint of Peas or Beans one gill of whiskey or spirits—The Commissary is directed to issue rations to the Army from time to time agreeable to either of the foregoing Estimates according to the State of Stores in Camp.
William McMarth under sentence of death is reprieved ’till further orders.
At a General Court Martial whereof Colonel Vose was President (April 8th 1778) John Conner of the 9th Pennsylvania Regiment tried for—1st desertion to the Enemy—2nd taking the Oath of Allegiance to the King of Great-Britain acquited of the first charge, but found guilty of the second, being a breach of the 5th Article, 18th section of the Articles of War, and as he did not return to his Regiment after leaving Philadelphia is an addition to his crime they sentence him to receive 50 lashes and rejoin his Regiment.

At the same Court Lieutt Orr of 10th Pennsylvania Regiment tried for ungentlemanlike behavior and conniving with Serjeant Hughes in secreting stolen Goods—secondly for countenancing him in carrying off and offering for sale a Molatto Slave belonging to Major Shaw, found guilty of the first charge exhibited against him being a breach of 21st Article 14th section of the Articles of War & sentenced to be discharged the service.
The Commander in Chief approves the sentence and orders it to take place immediately.
At the same Court James Gorden a soldier in 2nd Virginia Regiment tried for 1st desertion a third time—2nd Forging a discharge—3rd reinlisting in 12th Pennsylvania Regiment, found guilty of the several charges exhibited against him, being breaches of the 1st and 3rd Article of the 6th section of the Articles of War and sentenced to receive three hundred lashes at three different times—one hundred for each crime.
The General approves the sentence & orders the execution of it, so far as extends to 100 lashes at the head of the Regiment to which he belongs.
